Title: II. From George Washington to Major General Horatio Gates, 3 October 1779
From: Washington, George
To: Gates, Horatio


          
            Sir
            West point October the 3d 1779
          
          I transmit you by Express, an Extract of a Letter of the 26th Ulto which I have just received from His Excellency, the president of Congress, accompanied by an Act of the same date, of which the inclosed is a Copy. The transcripts of the Letters to Monsr Gerard, mentioned in the Act, by some means have been omitted to be sent. I have no other information with respect to Count D’Estaings intentions to operate in these States, than what is contained in these Inclosures, and of consequence, I do not know what his plans are. However, as I observed in my Letter of the 14th of September, we ought to [be] prepared in the best manner in our power, to co-operate with him, in case the Enemy in this Quarter are his Object. If they are, and which Congress by the tenor of their Act & Letter seem to think will be the case, we may reasonably suppose, that he will arrive in a few days. These considerations induce me to repeat my request, that You will hold yourself and all the Continental Troops under your command

in the most perfect readiness, to join this Army on the shortest notice; and that you will concert measures for their proceeding, either by Land or Water as events may warrant. I lodged several days ago, in consequence of the first Reports of the Count’s leaving the Islands, dispatches for him on the Coast of Monmouth, with my ideas of the plan of co-operation to be pursued. A part of it is, if consistent with his own sentiments and security, for him to detach some Ships of War on his earliest arrival round Long Island into the Sound; to cut off the communication between New York and Rhode Island and prevent the Enemy from retreating to, or receiving succour from Long Island. In case of this event, the Troops with you might proceed I should suppose up the Sound, under the convoy of some of the French Ships of War—with great security, and debark, even as high up, if circumstances will admit, which must govern, as Morrisania; and therefore it is, that I mention their proceeding either by Land or Water and that preparations should be accordingly made.
          I have only mentioned the Continental troops in my request, but it will be very desireable, if you can prevail on the State of Rhode Island to spare those belonging to them, as our success in case Count D’Estaing arrives, in whatever we attempt, will depend on our having a respectable force. The State I should hope, will have nothing to fear from their absence, from the force on Rhode Island, as the French Ships of War, which I expect will be sent into the Sound, and the Enemy’s fears and situation will most probably and indeed certainly in my opinion, prevent them from attempting any operations on the Continent. However to obviate any difficulties on this head, you might call in as many Militia on Continental account, if it should be required by the State, as would replace the State Troops, in addition to which the State might order in a farther number if they should think it necessary. Our Operations in case of the Count’s arrival, will be very important and interesting—and I am entirely persuaded the State will give their most chearful concurrence and aid in any and in every measure that can contribute to promote the general good.
          What I have said above points only to operations against New York; but perhaps it may be practicable, while matters are preparing for these, to reduce Rhode Island. I would therefore wish you to inform me, what is the amount of the Enemy’s force there from your best inquiries: of the extent, nature & strength of their works—the number of their Ships of War and Armed Vessels, and how many Men would be necessary to be employed in conjunction with a fleet upon the occasion; and the time it would probably take to complet⟨e⟩ the reduction of the Enemy. These are very important points, and with respect to which your Answer cannot be too exact & precise; and I will add

from the circumstance of the season, it cannot be too speedily given. Your experience and judgement will not permit me to suggest to you the necess⟨ity⟩ of secrecy as to our views & plans of operation—as their success will much depend upon it. In order to facilitate our communications of intelligence—I have requested the Quarter Master General to establish Expresses on the Route to providence; as every moment in case any thing is undertaken—either against New York—or Rhode Island, will be precious and should be improved to the greatest possible advantage. I am Sir Yr Most Obedt servt
          
            Go: Washington
          
          
            P.S. The Copy of the Act of Congress and the Transcript from their Letter, which I have inclosed, are principally intended for your private satisfaction and information; and I think no more should be said about them—than you may find really necessary.
            If Colo. Jackson has not rejoined you with his Regiment—you will direct him to do it with all expedition.
            The Route the Quarter Master General has established for the Expresses—is thro Lebanon & Hartford.
          
        